OPINION
GILDEA, Chief Justice.
The question presented in this case is whether an employee’s complaint to his employer’s human resources department suspended the running of the statute of limitations for the employee’s age discrimination claim under the Minnesota Human Rights Act (MHRA), Minn. Stat. §§ 368A.01-.44 (2016). The district court concluded that the employer’s investigation did not suspend the statute of limitations. The court of appeals reversed, holding that the parties were “voluntarily engaged in a dispute resolution process involving a claim of unlawful discrimination” under the MHRA that suspended the statute of limitations. Because we likewise conclude that the parties’ participation in the employer’s process suspended the statute of limitations, we affirm.
FACTS
Respondent Scott Peterson1 worked as a police officer for appellant City of Minneapolis from 1987 to 2012. In October 2011, the City transferred Peterson from his position with the Violent Offender Task Force to another police unit. At the time of the transfer, Peterson was 54 years old. Peterson argues that he was transferred because of his age. In November 2011, Peterson filed a complaint with the City’s human resources department under the City’s Respect in the Workplace Policy (Workplace Policy), claiming that the transfer was because of age discrimination. The City’s human resources department investigated the claim. In January 2013, more than a year after Peterson’s initial complaint, the City concluded that the transfer was not the result of age discrimination.
On June 26, 2013, Peterson filed a claim with the Minnesota Department of Human Rights, which he later withdrew. See Minn. Stat. § 363A.28, subd, 3(a) (authorizing a complainant to bring a complaint as a civil action, as a charge with a local commission, or as a charge with the Commissioner of the Department of Human Rights). And on March 12, 2014, Peterson commenced this action against the City of Minneapolis in Hennepin County District Court, alleging that the City discriminated against him based on his age in violation of the MHRA.
The City moved for partial summary judgment, arguing that Peterson’s MHRA claim was not timely filed. The district court granted the City’s motion for partial summary judgment, holding that Peterson’s claim was not filed within the one-year limitations period in Minn. Stat. § 363A.28, subd. 3.
The court of appeals reversed. Peterson v. City of Minneapolis, 878 N.W.2d 521, 522 (Minn. App. 2016). The court of appeals concluded that the parties were engaged in a “dispute resolution process” during the period of time in which the City’s human resources department was investigating Peterson’s claim, which suspended the statute of limitations under Minn. Stat. § 363A.28, subd. 3(b). 878 N.W.2d at 522-23. We granted the City’s petition for review.
ANALYSIS
We are asked to decide whether Peterson’s claim was timely filed under Minn. *827Stat. § 36BA.28, subd. 3. Section 363A.28, subdivision 3(a), states that a claim under the MHRA must be “brought as a civil action ... or filed in a charge with the [Commissioner of the Department of Human Rights] within one year after the occurrence of the [unlawful discriminatory] practice.” But the statute provides that the limitations period is “suspended during the time a potential charging party and respondent are voluntarily engaged in a dispute resolution process involving a claim of unlawful discrimination under this chapter, including arbitration, conciliation, mediation or grievance procedures....”2 Id., subd. 3(b). The parties agree that Peterson brought his claim more than 1 year after the occurrence of the unlawful discriminatory practice, but they disagree about whether his action was timely.
Peterson contends that his complaint to the City’s human resources department and the department’s subsequent investigation triggered Minn. Stat. § 363A.28, subd. 3(b), and suspended the 1-year limitations period. Because such a suspension would bring Peterson’s claim within the 1-year limitations period, he argues that his claim was not time-barred under the statute. On the other hand, the City of Minneapolis argues that Peterson’s complaint and the subsequent human resources investigation did not suspend the limitations period. Accordingly, the City contends that Peterson’s suit was not timely filed.
I.
The parties’ arguments require that we interpret the suspension provision in section 36SA.28, subdivision 3(b). We review statutory interpretation issues de novo. Krueger v. Zeman Constr. Co., 781 N.W.2d 858, 861 (Minn. 2010). The “goal of all statutory interpretation is to ascertain and effectuate the intention of the legislature.” Christianson v. Henke, 831 N.W.2d 532, 536 (Minn. 2013) (citations omitted) (internal quotation marks omitted). When interpreting statutes, our first step is to determine if the statute is ambiguous, meaning that the statute is subject to more than one reasonable interpretation. Id. at 536-37 (citations omitted). If the statute is unambiguous, we enforce the language of the statute and “ ‘[do] not explore the spirit or purpose of the law.’” Id. at 537 (quoting Caldas v. Affordable Granite & Stone, Inc., 820 N.W.2d 826, 836 (Minn. 2012)).
The parties dispute three different parts of the suspension provision in section 363A.28, subdivision 3(b): whether they were “voluntarily engaged” in a process, whether that process was a “dispute resolution process,” and whether the process “involv[ed] a claim of unlawful discrimination” under the MHRA. We address each argument in turn.
A.
We turn first to the question of whether the parties were “voluntarily engaged” in a process, as the suspension provision requires. The City argues that the term “engage” requires both parties to actively participate in the process, and under this definition Peterson was not “en*828gaged” in the process the City’s Workplace Policy provides. Although the City concedes that Peterson participated in an interview during the investigation, it argues this participation was not “voluntary” because Peterson could have been compelled to participate as a condition of his continued employment. Peterson, on the other hand, argues that he “freely chose” to participate in the process, both by filing his complaint and undergoing an interview.
The MHRA does not define “voluntarily engaged,” but dictionary definitions are helpful. The term “voluntary” means “[a]rising from or acting on one’s own free will." The American Heritage Dictionary of the English Language 2002 (3d ed. 1996). The term “engage” means “[t]o involve oneself or become occupied; participate: engage in conversation.” Id. at 610. Taking these definitions together, to be “voluntarily engaged” in a process, a party must act on its own free will to involve itself in the qualifying process.
Consistent with these definitions, Peterson was voluntarily engaged in the City’s process. Peterson decided to file the complaint with the City’s human resources department even though the Workplace Policy did not require him to do so. This decision suggests that Peterson’s actions were voluntary and not coerced. Through his choice to file the complaint, Peterson involved himself in the investigation process, including the requirement that he submit to a later interview. Peterson’s decision to file his complaint is sufficient to satisfy Minn. Stat. § 363A.28, subd. 3(b)’s requirement that he “voluntarily engage[ ]” in the process.
B.
Having determined that Peterson and the City wex-e “voluntarily engaged” in the process, we next turn to whether the City’s investigation under its Workplace Policy qualifies as a “dispute resolution process” under Minn. Stat. § 363A.28, subd. 3(b). The court of appeals concluded that the Workplace Policy is such a “dispute resolution process” because it could resolve Peterson’s claim. Peterson, 878 N.W.2d at 528. Under the court’s interpretation, the Workplace Policy authorizes the City to prevent discriminatory action by disciplining offending parties and to reinstate Peterson to his former position. Id. at 526. The court also rejected the City’s argument that a “dispute i-esolution process” must utilize a third-party neutral. Id.
The City disagrees with the court of appeals’ analysis. The City argues that its Workplace Policy is not a “dispute resolution process.” The City relies in part upon the reasoning of a federal district court decision that held, based on the examples of dispute resolution processes listed in the statute, that a “dispute resolution process” requires the presence of a third-party neutral and does not include “informal negotiations” between litigants. Wussow v. Andor Tech., No. 12-614 (DSD/TNL), 2012 WL 5199528, at *4 (D. Minn. Oct. 22, 2012). The City alternatively suggests that the district court here correctly interpreted the phrase to require a formal process that has as its central focus the resolution of claims under the MHRA. The City contends that its Workplace Policy does not meet the requirements outlined by either the district court or Wussow because the policy is informal, does not resolve disputes, and does not involve a third-party neutral,
Peterson disagrees with the City’s interpretation of “dispute resolution process.” Peterson defines the phrase as “any procedure for settling a disagreement.” See Alternative Dispute Resolution, Black’s Law Dictionary (10th ed. 2014) (defining “alternative dispute x-esolution” as “[a]ny procedure for settling a dispute by means other *829than litigation, as by arbitration or mediation”). Under this definition, Peterson concludes that the process is not required to have a third-party neutral and that the City’s Workplace Policy is sufficiently formal. Additionally, Peterson contests the applicability of Wussow to the current case, arguing that it is factually distinguishable. Peterson concludes that the Workplace Policy offers a potential resolution for his claims and therefore that it is a “dispute resolution process” under Minn. Stat. § 363A.28, subd. 3(b).
When interpreting the phrase “dispute resolution process,” it is important that we not ignore the context in which the phrase appears in the statute. We have held that “when context suggests that a group of words have something in common, each word should be ascribed a meaning that is consistent with its accompanying words.” State v. Rick, 835 N.W.2d 478, 485 (Minn. 2013) (applying the associated-words canon to interpret the statutory term “transfer” in light of the characteristics of the substances listed in the statute); see also Wong v. Am. Family Mut. Ins. Co., 576 N.W.2d 742, 745 (Minn. 1998) (analyzing the commonalities among a list of objects to interpret a statute prohibiting littering). Because the phrase “dispute resolution process” is followed by four examples of dispute resolution methods, the associated-words canon suggests that when another process suspends the statute of limitations, it is likely to share the characteristics of the listed examples.
With respect to those examples, the suspension provision says that the statute of limitations is suspended when the parties are “voluntarily engaged in a dispute resolution process ... including arbitration, conciliation, mediation or grievance procedures.” Minn. Stat. § 363A.28, subd. 3(b) (emphasis added). The term “arbitration” means “[a] dispute-resolution process in which the disputing parties choose one or more neutral third parties to make a final and binding decision resolving the dispute.” Arbitration, Black’s Law Dictionary, supra.3 Black’s Law Dictionary defines “conciliation” to mean “a process in which a neutral person meets with the parties to a dispute and explores how the dispute might be resolved.” Conciliation, Black’s Law Dictionary, supra. Additionally, “mediation” is defined as: “A method of nonbinding dispute resolution involving a neutral third party who tries to help the disputing parties reach a mutually agreeable solution.” Mediation, Black’s Law Dictionary, supra. Finally, the term “grievance procedure” is defined as “[a] process, consisting of several steps, for the resolution of an employee’s complaint.... If the grievance is not resolved at the first step, the grievance is appealed in successive steps that vary among collective-bargaining agreements. The final step of the procedure is grievance arbitration.” Grievance Procedure, Black’s Law Dictionary, supra; see also Grievance Arbitration, Black’s Law Dictionary, suipra (“Arbitration of an employee’s grievance, [usually] relating to an alleged violation of the employee’s rights under a collective-bargaining agreement.”).
The similarities between the examples suggest that a “dispute resolution process” includes formal processes capable of providing relief to the complainant. The four listed examples all contain elements of formality. In the context of arbitration, conciliation, and mediation, the process clearly starts when the parties begin discussions before the third party and ends when the *830parties or the third party reach a decision on the matter. Grievance procedures have a similarly clear beginning and ending. In that context, the process begins with a formal cómplaint made under a collective bargaining or other agreement and the process concludes when the parties agree or the grievance arbitrator resolves the case.
Moreover, many of the listed examples are often completed under written guidelines or rules. See, e.g., Minn. Stat. §§ 572B.01-.31 (2016) (providing rules for arbitrations completed under an agreement to arbitrate); Minn. Stat. § 572.33, subd. 3 (2016) (defining “agreement'to mediate” in the context of the Minnesota Civil Mediation Act to mean “a written agreement which identifies a controversy between the parties to the agreement, states that the parties will seek to resolve the controversy through mediation, provides for termination of mediation upon written notice from either party or the mediatory ... is signed by the parties and mediator and is dated”); Grievance Arbitration, Black’s Law Dictionary, supra (defining “grievance arbitration” to mean the arbitration of “the employee’s rights under a collective-bargaining agreement”). Such a written agreement distinguishes these kinds of processes from informal settlement discussions.
Furthermore, a central tenet of many arbitration, mediation, conciliation, and grievance processes is the use of a third-party neutral to resolve the dispute. Although not a necessary component of these processes, see, e.g., Grievance Procedure, Black’s Law Dictionary, supra (indicating that arbitration by a third-party neutral is typically the final step in the grievance procedure process), third-party neutrals are often involved at some point in each of the processes. See Arbitration, Black’s Law Dictionary, supra (defining “arbitration” to require a third-party neutral); Mediation, Black’s Law Dictionary, supra (defining “mediation” to require a third-party neutral); Conciliation, Black’s Law Dictionary, supra (defining “conciliation” to require a third-party neutral). This is one additional sign of formality inherent in the four examples of dispute resolution processes listed in the statute.
In addition to these elements of formality, each process listed in the statute is capable of providing the complainant relief. See The American Heritage Dictionary of the English Language, supra, at 1444 (defining “process” to mean “[a] series of actions, changes, or functions bringing about a result”). In arbitration, the arbitrator’s conclusion typically resolves the case. See State v. Berthiaume, 259 N.W.2d 904, 910 (Minn. 1977) (“[W]ith respect to the issue of the merits of the dispute it is well settled that ‘an arbitrator, in the absence of any agreement limiting his authority, is the final judge of both law and fact, including the interpretation of the terms of any contract.’ ” (footnotes omitted) (quoting Cournoyer v. Am. Television & Radio Co., 249 Minn. 577, 83 N.W.2d 409, 411 (1957))). Grievance procedures also share this finality characteristic, particularly if the parties decide to continue the process until an arbitrator resolves the dispute. See Grievance Procedure, Black’s Law Dictionary, supra. Conciliation and mediation likewise will resolve a dispute if successful. A successful conciliation process leads to a settlement agreement between the palsies that resolves the case befoi*e litigation. See Conciliation, Black’s Law Dictionary, supra. Likewise, a settlement agreement reached through mediation typically binds the parties to their decision. See Minn. Stat. § 572.35, subd. 1 (2016); Haghighi v. Russian-Am. Broad. Co., 577 N.W.2d 927, 930 (Minn. 1998) (requiring a mediation agreement to state that it is binding for it to bind the parties, *831and suggesting that the purpose of the law is to allow the parties to fully participate in the mediation process without fear that hastily written negotiations will be used against them).4
The statute contains other textual clues as to the type of process that would suspend the statute of limitations. Specifically, in addition to providing examples of processes that suspend the statute of limitations, Minn. Stat. § 363A.28, subd. 3(b), requires a potential respondent who participates in a dispute resolution process to notify the Department of Human Rights of the date the process began and when it ends.5 Additionally, Minn. Stat. § 363A.28, subd. 5, suspends the period of time the Commissioner of the Department of Human Rights has to make a determination of probable cause while the parties are engaged in “mediation or other alternative dispute resolution that has been sanctioned by the commissioner.” These provisions suggest that a process that falls under the phrase “dispute resolution process” typically has a clearly identifiable starting and ending date. Otherwise, neither respondents nor the Department of Human Rights would know when to act under the statute.6
With these contextual clues in mind, we turn to the City’s Workplace Policy to determine whether it qualifies as a “dispute resolution process.” The City’s Workplace Policy is a formal process with the capacity to resolve Peterson’s claims. Similar to the examples provided in the statute, the Workplace Policy is a written document that provides procedures for filing a complaint, and the steps the City will take to resolve the issue. The Workplace Policy requires that when an employee files a complaint under the policy, such complaints “will be taken seriously and investigated. The City will begin an inquiry, even if the complainant does not want an investigation conducted, any action taken, or anyone else informed.” The Workplace Policy also directs a supervisor who receives a complaint to “(1) take prompt action to address the complaint; and (2) report the complaint to the department head or designee,” who is then required to *832report the complaint to the director of the human resources department. The Workplace Policy also states that a supervisor’s failure to enforce the policy may result in a final warning or dismissal.
These express written directives ensure that the complaint process has an objectively verifiable starting and ending date. Under the Workplace Policy, the City is required to take “prompt action” upon receipt of a complaint, even if the complainant would not prefer such action by the City. The Workplace Policy also states that the City will investigate violations of the policy and take appropriate action. The completion of the investigation and the imposition of appropriate discipline, if any, marks the end date of the process under the Workplace Policy.
In addition to having express written procedures for filing and resolving a complaint, the Workplace Policy also involves people somewhat analogous to third parties in the sense that the investigators are people who are not directly involved in the matter giving rise to the complaint. Specifically, when the employee’s supervisor receives the employee’s complaint, the supervisor is required to report the complaint to “the department head or designee. The department head or designee shall report the complaint to the Director of the Human Resources Department.” The director of the human resources department then assigns investigators to investigate the alleged violation of the policy. Although the human resources department and the investigators are all employed by the City, they serve a functionally similar role to third-party neutrals. Rather than have the employee or department against whom the complaint was filed investigate the claim, the Workplace Policy expressly requires that another City office complete the investigation. The investigator serves in a somewhat similar role to an arbitrator in an arbitration in that the investigator takes statements from witnesses and the parties before drawing conclusions as to the facts. The Workplace Policy’s use of investigators and an outside department is similar to the way in which the statute’s examples use third-party neutrals to resolve claims. Because the Workplace Policy has an objectively verifiable starting and ending date, has express written procedures, and makes use of employees not involved in the dispute to investigate complaints, the Workplace Policy satisfies the level of formality required by the statute.
In addition to being a formal process, the Workplace Policy is capable of providing relief to Peterson. The Workplace Policy expressly requires the person receiving the complaint to “take prompt action to address the complaint” and to report it to the human resources department and does not limit the power of the human resources department or other supervisors to grant relief. Because the Workplace Policy imposes no limits upon the types of relief available, the department had the power, as the City conceded at oral argument, to reinstate Peterson to his former position with the Violent Offender Task Force.7
*833For these reasons, we conclude that the City’s Workplace Policy possesses the same formality and ability to resolve disputes as the examples listed in the statute. Accordingly, we hold that the City’s Workplace Policy is a “dispute resolution process” under Minn. Stat. § 363A.28, subd. 3(b).8
C.
Having concluded that the parties were “voluntarily engaged in a dispute resolution process” under Minn. Stat. § 363A.28, subd. 3(b), we next consider whether the dispute resolution process “in-volv[ed] a claim of unlawful discrimination” under the MHRA. The City interprets the phrase “involving a claim of unlawful discrimination” to require the dispute resolution process to have as its central focus the resolution of disputes under the MHRA. Because the Workplace Policy is focused on improving the workplace environment, the City concludes that the Policy could not “involv[e]” a claim of unlawful discrimination. Peterson, on the other hand, argues that even if the Workplace Policy might cover claims outside the scope of the MHRA, he brought his age-related claim under the Workplace Policy and his claim was within the scope of the MHRA. Therefore, Peterson concludes, the Workplace Policy is a dispute resolution process involving a claim of unlawful discrimination under the MHRA. We agree with Peterson.
The plain meaning of “involving” shows that the process involved a claim under the MHRA. The term “involving” means “[t]o contain as a part; include.” The American Heritage Dictionary of the English Language, supra, at 950. Thus, a dispute resolution process that includes or contains a claim under the MHRA involves a claim under the MHRA. The parties agree that Peterson’s complaint alleged that the City discriminated against him because of his age when it transferred him to another department. Adverse employment actions based upon age fall within the scope of the MHRA, Minn. Stat. § 363A.08, subd. 2, and therefore, Peterson’s complaint under the Workplace Policy “involvfed] a claim of unlawful discrimination” under the MHRA.
Because Peterson and the City were “voluntarily engaged in a dispute resolution process involving a claim of unlawful discrimination” under the MHRA,9 the statute of limitations was suspended for the duration of this process.
CONCLUSION
For the foregoing reasons, we affirm the decision of the court of appeals.
Affirmed.
DISSENT

. Although Roger Smith joined this lawsuit as a plaintiff, he did not appeal following the district court’s dismissal of his claims, and is therefore not a party to this appeal.


. The full subdivision reads:
The running of the one-year limitation period is suspended during the time a potential charging party and respondent are voluntarily engaged in a dispute resolution process involving a claim of unlawful discrimination under this chapter, including arbitration, conciliation, mediation or grievance procedures pursuant to a collective bargaining agreement or statutory, charter, ordinance provisions for a civil service or other employment system or a school board sexual harassment or sexual violence policy.
Minn. Stat. § 363A.28, subd. 3(b).


. Because the examples provided by Minn. Stat. § 363A.28, subd. 3(b), are clearly technical in nature, we rely on the definitions in Black’s Law Dictionary to help define their characteristics,-


. The dissent argues that dispute resolution processes must also allow the parties to exchange their views on the proper outcome of the dispute. But this assertion is not borne out by the examples listed in Minn. Stat. § 363A.28, subd. 3(b). For instance, in arbitration the parties may simply present their evidence to an arbitrator without exchanging information with the opposing party. AAA Commercial R. 1(a) (2016) (allowing the parties to vary arbitration procedures through mutual agreement). Likewise, in grievance procedures, the parties undergo an investigative process that does not necessarily require the parties to exchange their views. See Grievance Procedure, Black’s Law Dictionary, supra (describing a process of successive steps conducted according to a collective bargaining agreement, which may vary the procedures).


. The dissent argues that the Workplace Policy does not require the City to provide notice of its decision to the parties, and so lacks an essential characteristic of a dispute resolution process. The dissent overlooks the letter that Peterson received informing him of the City’s decision regarding his complaint. Regardless, Minn. Stat. § 363A.28, subd. 3(b), requires a respondent who participates in a dispute resolution process with a charging party to “notify the department [of human rights] and the charging party in writing of the participation in the process and ... of the ending date of the process.” The statute limits the responding party’s ability to raise the statute of limitations as a defense if it fails to provide this notification. Id.


.Unlike the specific examples in the statute, informal or non-structured settlement discussions, such as those at issue in Wussow, 2012 WL 5199528, typically do not have a clearly identifiable end date. For example, one party may choose to not respond to a settlement offer, but that does not, as an objective matter, show that the negotiations have concluded.


. The dissent contends that because the Workplace Policy does not specifically list the kinds of relief the City is allowed to provide, the Workplace Policy does not authorize City employees to provide relief to complainants. We disagree. The Workplace Policy mandates that the person receiving the complaint "take prompt action to address the complaint.” Although the Workplace Policy does not specifically list the types of relief available, it expressly authorizes employees receiving complaints to take actions to address the complainant’s concerns. The fact that this express authorization does not limit the kinds of relief available by listing them does not mean that the authorization does not exist.


. In relying on these characteristics here, we do not mean to suggest that all of these characteristics must exist before the policy at issue can be a dispute resolution process under the statute or that these are the only characteristics that would be relevant to the analysis. But these characteristics are sufficient to conclude that the Workplace Policy is a dispute resolution process.


. Peterson additionally argues that the district court improperly granted summary judgment for the City because there was a genuine dispute of material fact regarding whether the City’s Workplace Policy culminated in mediation. Because we conclude that the parties "voluntarily engaged in a dispute resolution process involving a claim of unlawful discrimination under” the MHRA, we need not address this issue.